The present application 17/015,028, filed on 9/8/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA  (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment

Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 10/31/2022
Drawings
The Drawings filed on 9/8/2020 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant's claim for domestic priority benefit of DOM PRO # 63/056,984  filed on 07/27/2020 This application has DOM PRO # 63/055,783 filed on 07/23/2020 This application has DOM PRO # 63/053,217 filed on 07/17/2020.  This application has DOM PRO # 63/052,329 filed on 07/15/2020.  This application is a CON of US Application # 16/893,299 filed on 06/04/2020 is now US PAT 10990879.  This application is a  CON of US Application # 16/893,290 filed on 06/04/2020 is now US PAT 11132403.  This application is a CON of 1        US Application # 16/893,295 filed on 06/04/2020 US PAT 10831452.  This application is a CON of US Application # 16/893,318 filed on 06/04/2020 US PAT 10915578.  
 	This application has DOM PRO 63/034,255 filed on 06/03/2020
 	This application has DOM PRO 63/033,063 filed on 06/01/2020
 	This application has DOM PRO 63/020,808 filed on 05/06/2020
 	This application has DOM PRO 62/959,418 filed on 01/10/2020
 	This application has DOM PRO 62/959,377 filed on 01/10/2020
 	This application has DOM PRO 62/959,481 filed on 01/10/2020
 	This application has DOM PRO 62/897,240 filed on 09/06/2019

Information Disclosure Statement

The information disclosure statement filed on 10/11/2022 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.








Statutory Review under 35 USC § 101
Claims 1-19 are directed  to a tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations: have been reviewed
 	Claims 15-21 appear to be statutory, as , non-transitory, machine-readable medium storing instructions (fig 14, ¶ 0168,0172) executed by a computer system as disclosed (fig 14) (claim says non-transitory)

Claim 20 is directed to a method and have been reviewed.
 	Claim 20  perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions

Double Patenting
	In view of terminal disclaimer approved on 10/31/2022, the double patent
rejection as set forth in the previous office action is hereby withdrawn.








Response to Arguments
 	Applicant's arguments with respect to claims 1-20 filed 10/28/2022 have been fully considered, for examiner’s response, see discussion below:
35 U.S.C. § 103(a) 	Section 103 forbids issuance of a patent when "the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains."KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) (hereinafter "KSR").In KSR, the Supreme Court emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art", id. at 415, and discussed circumstances in which a patent might be determined to be obvious. Id. at 415-16 (citing Graham v. John Deere Co., 383 U.S. 1, 12 (1966)). The Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 416. The operative question in this "functional approach" is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at 417. 	The Federal Circuit recently recognized that "[a]n obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not." Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 416). The Federal Circuit relied in part on the fact that Leapfrog had presented no evidence that the inclusion of a reader in the combined device was "uniquely challenging or difficult for one of ordinary skill in the art" or "represented an unobvious step over the prior art." Id. at 1162 (citing KSR, 550 U.S. at 418). 	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc. 800 F 2d 1091, 1097 (Fed. Cir. 1986)

a) At page 9-10, claim 1, 20, applicant argues:
	The cited references Kind, Stamfo, Farrell taken alone or in combination, fail to teach or suggest features recited by claim 1,20
	The cited reference Kind does not teach the claimed event records. An event is a temporal thing, z.e., something that happens in time. A person’s birthday is an example of an event, but their hair color or is not. As such, Kind’s edges or vertices are not event records because they do not pertain to events…………Kind’s graph are not concerned with events and nodes in Kind’s graphs do not occur before or during other nodes…….
Examiner’s response:
	As to the above argument (a), as best understood by the examiner, the prior art of Kind is directed to generation for directed graph, more specifically, in the directed graph each vertex is connected to other vertex with a directed edge to form an ordered air for example as shown in fig 1A where graph nodes and relationships shown.  The prior art of Kind teaches graphical user interface supporting searching directed graph using applications running on the server, further each object attributes (element) contain data entity represented by the object(s), also data may describing particular instance of the object as detailed in 0050,0055.  The prior art of Kind teaches directed graph entity relationship particularly defining each object associated with respective attributes and each instance of the object, attribute contain the data and/or data records as detailed in para 0050, fig 6.  The prior art of Kind teaches topological ordering of the directed graph defining nodes and their respective attributes forming event entity-relationship diagram as described in fig 1A where root node is the directed graph building and connecting nodes in accordance with the defined vertex and respective node(s) representing tasks with the BOM process as detailed in fig 1A-1B,0019-0021.  It is further noted that the prior art of  Kind teaches acyclic direct graph and its levels codes defining unique level codes, the prior  of Kind teaches directed acyclic graph associated with the defined rule(s) in topological sort of the graph particularly nodes or vertices identify set of direct graph connecting nodes for example as detailed in fig 2A, 0022-0025

 	The prior art of Stanfill is directed to managing and performing queries, more specifically instructing query engine to process multiple queries with defined intervals including processing the portions of identified queries (Stafill: Abstract, 0004).  The prior art of Stafill’s query management teaches configuration of computation graphs where nodes and respective attribute elements represents the graph implemented as data structure (Stafill: 0069)
 	The prior art of  Farrell is directed to simplifying directed acyclic graphs, particularly k-partite graphs selecting one or more nodes from the directed acyclic graphs indices or DAGIs and aggregating all descendent nodes (Farrell: Abstract, fig 1).  The prior art of Farrell teaches graphical interface displaying directed acyclic graph defining entity relationship particularly supporting graphical nodes and edges between entities such as documents and authors and like as detailed in fig 2,0050
It is however, noted that Kind does not teach the request comprises a “callback address”.  On the other hand, Stanfill disclosed “callback address” (Stanfill: fig 3, 0052,0062-0064  – Stanfill teaches processing triggered criteria with respect to query submitted to the server particularly query compiling with the predetermined application programming interface notified query execution status that including set of possible actions using callback , further query executes on the data records performs callback function identifying mediation server moves on the select the query process and callback function also notified the requester about the query result.
	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine managing queries particularly processing on selected portions of the data using query engine of Stanfill et al., into search for data received from directed graph particularly acyclic directed graph of Kind because that would have allowed users of Kind to select portions of single query associated with the notification event that will trigger the event at a desired time interval (Stanfill: 0036), while each query portion produces a result set for the respective query partions (Stanfill: 0051), further callback function may be defined query criteria with the notification particularly trigger criteria provides as script executes after each query interval with a predetermined application programming interface (Stanfill: 0052) thereby satisfying search query priority in a selected portion of the query (Stanfill: 0004-0005). The exemplary rationales that may support prima facie conclusion of obviousness includes (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art-KSR, 550 US at 398. 

	It is however, noted that both Kind, Stanfill do not teach ” mutually exclusive categories”.  On the other hand, Farrell et al., disclosed ” mutually exclusive categories” (Farrell: Abstract, 0052 – Farrell teaches acyclic graphs data structure with tree nodes also teaches k-partitie graph node(s) , flexibility of replicating nodes as required in poc3ssing partitioned into sets for each node member applying semantics particularly divided into number of mutually exclusive sets such that the nodes are in exactly one of the sets).
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine manipulating acyclic graph data structure with k-partite graphs of Farrel into users of Kind, Standfill because that would have allowed users of Kind, Standfill to select node combination relationship from the directed acyclic graphs with the nodes in the k-partitie graph and allows to select set of acyclic graph nodes exactly to form one of the sets that are mutually exclusive sets thereby improving graph node event data retrieving, resulting directed acyclic graph index on the k-partitie graph act as an index of the graph nodes (Farrel: 0047).  The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention- -KSR, 550 US at 398.
 	Accordingly, it is a suggested combination of Kind, Standfill , and Farrel that teaches the limitation, not a single taken alone reference as argued by the appellants.
	Examiner applies above arguments to claims 2-19 depend from claim 1, and claims 8-11,15 further in view of Reber.

















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7,12-14,16- 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kind US Pub.No. 2010/0153152 published Jun,2010 Stanfill et al., (hereafter Stamfo), US Pub.No. 20110153662 published Jun,2011 in view of Farrell et al., (Farrell), US Pub.No. 2005/0038533 published Feb,2005



As to claim 1, 20. Kind teaches a system which including “A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising (Kind: 0047,0051 – Kind teaches computer- both hardware and software including execute logic and application programming interface executed by processor element 652)
 	 receiving, with a computer system, a request via an application program interface (API), (Kind: 0051, fig 6 – Kind teaches application programming interface or API that including predetermined set of actions where application server receives data about directed graph (element 605)
  	“determining, with the computer system,(computer system: element 615),             “ a query based on a set of query parameters” (Kind: fig 6, 0050,0055 – Kind teaches graphical user interface supporting searching directed graph using applications running on the server, further each object attributes (element) contain data entity represented by the object(s), also data may describing particular instance of the object as detailed in 0050,0055); 
 	“determining, with the computer system (computer system: element 615),             “a target graph portion template based on the query” (Kind: fig 3B,0034, 0039 – Kind teaches  acyclic graph element 330, defining rules for both source and target  with respect to assigning codes and/or add(ing) new vertices for example low-level code for each node may corresponds to longest direct path, while applying identifyed portion of the graph; prior art of Kind teaches target nodes forming subgraph from the new edges in graph identifying source node vertex and target vertex in the subgraph as detailed in fig 3B)
 	“searching, with the computer system” (fig 6,0055 – Kind teaches user search for data received from directed graph via user interface) “ a set of directed graphs to determine a set of graph portions based on the query” (fig 2A, 0022-0025 - Kind teaches acyclic direct graph and its levels codes defining unique level codes, the prior  of Kind teaches directed acyclic graph associated with the defined rule(s) in topological sort of the graph particularly nodes or vertices identify set of direct graph connecting nodes for example as detailed in 0024-0025), “ where each of the set of graph portions match the target graph portion template, and wherein each respective directed graph of the set of directed graphs comprises” (Kind: 0031-0032 – Kind teaches direct graph and subgraph for example subgraph B with respective nodes associated with the rules that matches with the low-level code of the node(s)stored in tags): 
 	“a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set” (Kind: fig 4, 0040-0041 – Kind teaches acyclic directed graph with vertices and edges particularly directed graph with assigned nodes contain edges, and each vertex of a set of vertices is connected to at least one other vertex with a directed edge to form an ordered pair of a source vertex and a target vertex and directed graph portions such as subgraphs with respect to node(s) form different categories based on the selected edges and vertices)
 	“a set of directed edges connecting respective pairs of vertices among the set of vertices” (Kind: 0006, line 1-5, 0024-0026, fig 2B – Kind teaches directed graph , each vertex of a set of vertices is connected to other vertex with directed edge to form pair of source vertex and a target vertex , and assigned nodes is stored in tag forms vertices identifying a set for example as detailed in para 0024-0025) ; 
 	“selecting, with the computer system (fig 6,0055), a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template” (fig 5, 0043-0044 – Kind teaches acyclic directed graph defining subgraph including all edges and vertices forming respective event records and the selected edges are compared with the set rule for consistency and whether or not target edge meets the set rule for example low-level code of the source vertex assigned to the target vertex and in another example selected edges from the vertex are compared  with the outgoing edges from the vertex thereby subset of the edges forms the new edges to save execution time); and 
 	“sending, with the computer system, a value of the set of event records” (Kind: 0035 – Kind teaches storing the tag and respective values from the source nodes and sending to the attached new vertices and/or incoming vertices as node value) 
 	It is however, noted that Kind does not teach the request comprises a “callback address”.  On the other hand, Stanfill disclosed “callback address” (Stanfill: fig 3, 0052,0062-0064  – Stanfill teaches processing triggered criteria with respect to query submitted to the server particularly query compiling with the predetermined application programming interface notified query execution status that including set of possible actions using callback , further query executes on the data records performs callback function identifying mediation server moves on the select the query process and callback function also notified the requester about the query result.


	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine managing queries particularly processing on selected portions of the data using query engine of Stanfill et al., into search for data received from directed graph particularly acyclic directed graph of Kind because that would have allowed users of Kind to select portions of single query associated with the notification event that will trigger the event at a desired time interval (Stanfill: 0036), while each query portion produces a result set for the respective query partions (Stanfill: 0051), further callback function may be defined query criteria with the notification particularly trigger criteria provides as script executes after each query interval with a predetermined application programming interface (Stanfill: 0052) thereby satisfying search query priority in a selected portion of the query (Stanfill: 0004-0005).
	It is however, noted that both Kind, Stanfill do not teach ” mutually exclusive categories”.  On the other hand, Farrell et al., disclosed ” mutually exclusive categories” (Farrell: Abstract, 0052 – Farrell teaches acyclic graphs data structure with tree nodes also teaches k-partitie graph node(s) , flexibility of replicating nodes as required in poc3ssing partitioned into sets for each node member applying semantics particularly divided into number of mutually exclusive sets such that the nodes are in exactly one of the sets).
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine manipulating acyclic graph data structure with k-partite graphs of Farrel into users of Kind, Standfill because that would have allowed users of Kind, Standfill to select node combination relationship from the directed acyclic graphs with the nodes in the k-partitie graph and allows to select set of acyclic graph nodes exactly to form one of the sets that are mutually exclusive sets thereby improving graph node event data retrieving, resulting directed acyclic graph index on the k-partitie graph act as an index of the graph nodes (Farrel: 0047)

As to claim 2, the combination of  Kind, Standfill , Farrell disclosed “wherein the query is associated with a first entity, the operations further comprising determining the set of related entities of the first entity, wherein each respective entity of the set of related entities is indicated to have had a transaction with the first entity” (Standfill: 0035-0036, 0039 - Standfill teaches query processing, creating index that including dividing query into multiple portions and  query results with respect to time intervals) 

As to claim 3, the combination of  Kind, Standfill , Farrell disclosed “the operations further comprising determining whether the target graph portion template is stored in a library of graph portion templates, wherein: (Kind: fig 3B,0034, 0039)
 	“the library of graph portion templates comprises a graph database” (Kind: 0041-0042); 
 	“a respective record of the graph database is associated with a respective graph portion template” (Kind:  0035-0036), and 
 	“a respective identifier of the respective record comprises a respective set of vertices and a respective set of edges associating the respective set of vertices” (Kind: fig 5, 0043-0044).

As to claim 4, the combination of  Kind, Standfill, Farrell disclosed:
“determining whether a candidate graph portion matches with a graph portion template” (Kind: fig 5, 0043 – Kind teaches subgraph is portion of acyclic directed graph including all edges and vertices in set A);
 	 “updating a count associated with the graph portion template in a database based a determination that the candidate graph portion satisfies the graph portion template” (Kind: fig 3B, fig 5, 0034, 0043 – Kind teaches adding new edges to the directed graph corresponds to updating graph portion related to the subgraph B including all edges).

As to claim 5. The medium of claim 1, the combination of  Kind, Standfill, Farrell disclosed:
 	“determining whether the target graph portion template matches with a graph portion template stored in a library of graph portion templates” (Kind: fig 3B,0034, 0039)
; and 
 	“in response to a determination that the target graph portion template does not matches the graph portion template stored in the library of graph portion templates (Kind: 0035-0036), update the library of graph portion templates based on the target graph portion template” (Kind: fig 3B, fig 5, 0034, 0037).




As to claim 6,  the combination of  Kind, Standfill, Farrell disclosed:
 	“determining whether results of a set of previous searches based on a preceding query have been made, where the first query occurs after the preceding query” (Standfill: 0039-0040); 
 	“determining a first search time based on the preceding query, wherein the first search time indicates a time of occurrence for the set of previous searches” (Standfill: 0041-0042); and 
 	“modifying the query based on the first search time” (Standfill: 0061-0063).

As to claim 7, the combination of  Kind, Standfill, Farrell disclosed: “wherein the set of vertices are encoded as a serialized array of vertices, and wherein determining a set of graph portions comprises” (Kind:  0026-0027)
 	“deserializing the serialized array of vertices to generate a first directed graph in a non- persistent memory, wherein the first directed graph encodes the set of vertices, set of entities, and set of directed edges” (Kind: 0037-0039);
 	“determining a first graph portion based on the first directed graph, wherein selecting the set of graph portions comprises selecting the first graph portion” (Kind: 0040-0041).





As to claim 12, the combination of  Kind, Standfill, Farrell disclosed 	
 	“determining  whether an entity satisfies an access criteria, wherein the request is received from the entity” (Standfill: 0049-0050); and
 	“based on a determination that the entity satisfies the access criteria, update the entity” (Standfill: 0061-0062).

As to claim 13, the combination of  Kind, Standfill, Farrell disclosed 	
 	“determining whether the set of query parameters comprises a command” (Standfill: 0052-0053); and
 	“incorporating the command into the query” (Standfill: 0053,0060)

As to claim 14,  the combination of  Kind, Standfill, Farrell disclosed  
 	“receiving a second request” (Kind: 0055)
 	“determining whether the second request is valid” (Kind: 0040-0041); and
 	“in response to a determination that the second request is not valid, sending a message indicating that the second request is invalid” (Kind: 0041-0042).

As to claim 16,  Standfill disclosed “wherein searching through the set of directed graphs comprises searching through a set of trees associated with the set of directed graphs” (Kind: 0019-0020, fig 1A-1B).  On the other hand, Standfill disclosed “binary trees” (Standfill: 0054)


As to claim 17 the combination of  Kind, Standfill, Farrell disclosed  
 	“determining whether the callback address is valid based on a set of permitted addresses” (Standfill: 0052-0053).

As to claim 18,  the combination of  Kind, Standfill, Farrell disclosed  
 	“wherein searching through the set of directed graphs comprises steps for searching through the set of directed graphs” (Kind: 0043-0044).

As to claim 19,  the combination of  Kind, Standfill, Farrell disclosed  “wherein determining the query comprises steps for determining the query” (Standfill: 0042-0043)













Claims 8-11,15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kind US Pub.No. 2010/0153152 published Jun,2010 Stanfill et al., (hereafter Stamfo), US Pub.No. 20110153662 published Jun,2011 Farrell et al., (Farrell), US Pub.No. 2005/0038533 published Feb,2005 in view of Reber et al., (hereafter Reber), US Pub.No. 2019/0147553 based on provisional application filed on Nov,2017

As to claim 8, the combination of  Kind, Standfill, Farrell disclosed:
 	“a directed graph of the set of directed graphs is stored on a tamper-evident” (Kind: 0022-0023) , “ a plurality of previous values in a directed acyclic graph” (Kind: 0037-0039) ; 	and
 	“a set of root values of the b-tree comprise identifiers associated with vertices of the directed graph or graph portions of the directed graph” (Kind: fig 5, 0043-0044).       It is however, noted that the prior art of Kind, Standfill, Farrell do not teach “distributed ledger encoding records”, “cryptographic hash pointers, wherein the tamper-evident, distributed ledger is stored on a peer- to-peer network”, “each record comprises a relational database record, the relational database record comprising a balanced search tree (b-tree).  On the other hand, Reber disclosed “distributed ledger encoding records” (Reber: fig 1, 0022,0025, blockchain means ledger of changes) ; “cryptographic hash pointers, wherein the tamper-evident, distributed ledger is stored on a peer- to-peer network” (Reber: 0029,0032,0035 – Reber teaches directed acyclic graph element 105 of cryptographic hash pointers providing tamper-evident, immutable, decentralized data stores); “each record comprises a relational database record, the relational database record comprising a balanced search tree (b-tree) (Reber: 0022, 0038,0068, line 13 -  database management system, Reber teaches unified  data schema implemented in blockchain that defines various possible characteristics that related to a specific type of attributes and/or fields)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine transactions in directed acyclic graphs of cryptographic hash pointers of Reber et al., into users of  Kind, Standfill, Farrell because that would have allowed users of Kind, Standfill, Farrell to substitute and/or modify one method with others particularly defining unified data schema supporting directed acyclic graph of cryptographic hash pointers that effectively manages transaction, while verification include valid entries that are part of block chain (Reber: 0023,0028), thus improves overall computing and execution transactions in a blockchain environment.  

As to claim 9,  the combination of  Kind, Standfill, Farrell, Reber  disclosed “the operations further comprising determining whether the query comprises at least one of a first set of query parameters, (Kind: fig 6, 0050,0055 – Kind teaches graphical user interface supporting searching directed graph using applications running on the server, further each object attributes (element) contain data entity represented by the object(s), also data may describing particular instance of the object as detailed in 0050,0055) wherein searching through the set of directed graphs comprises using the tree in response to a determination that the query comprises at least one of the first set of query parameters.(Kind: 0019-0020, fig 1A-1B).  On the other hand, Stanfill disclosed “b-tree” (Stanfill: 0054 – Stanfill teaches using b-tree structure during query processing particularly processed node in a b-tree structure)

As to claim 10,  the combination of  Kind, Standfill, Farrell, Reber disclosed
 	wherein each respective directed graph of the set of directed graphs is stored on a respective tamper-evident (Kind: 0022-0023);
 	On the other hand, Reber disclosed “distributed ledger encoding records (Reber: fig 1, 0022,0025, blockchain means ledger of changes)  of a plurality of previous values in a directed acyclic graph of cryptographic hash pointers, wherein the tamper-evident, distributed ledger is stored on a peer-to-peer network” (Reber: 0029,0032,0035 – Reber teaches directed acyclic graph element 105 of cryptographic hash pointers providing tamper-evident, immutable, decentralized data stores
 	“storing a first version of a first directed graph of the set of directed graphs on a set of data centers, wherein the set of data centers does not use at least one peer node of the peer-to-peer network” (Reber: 0027; 0037)and
 	“wherein searching through the set of directed graphs comprises searching through the first version of the first directed graph stored on the set of data centers” (Reber: 0027-0028, 0033) 





As to claim 11,  the combination of  Kind, Standfill, Farrell, Reber disclosed
 	“storing a second version of the first directed graph on a second set of data centers, wherein the second set of data centers is different from the first set of data centers” (Reber: 0027,0034); and
 	“determining whether the first version of the first directed graph is valid based on the second version of the first directed graph” (Reber: 0038-0039).

As to claim 15. The medium of claim 1, the combination of  Kind, Standfill, Farrell, Reber  disclosed
 	wherein each respective directed graph of the set of directed graphs is stored on a respective tamper-evident, (Kind: 0022-0023)
“distributed ledger encoding records of a plurality of previous values in a directed acyclic graph of cryptographic hash pointers, wherein the tamper-evident, distributed ledger is stored on a peer-to-peer network” (Reber: fig 1, 0022,0025, 0029,0032,0035);
 	“receiving the request at a first node of the peer-to-peer network” (fig 1, 0029);
 	determining whether the request causes a database search” (Reber: 0038-0039);
 	“in response to a determination that the request causes a database search, sending the request to a second node” (Reber:  0039,0053); 
 	“wherein searching through the set of directed graphs comprises performing the database search using the second node” (Reber: 0031,0034).



.



Conclusion

The prior art made of record
				a.  	US Pub. No.  	20100153152
				b. 	US Pub. No. 		20110153662
				c. 	US Pub. No.		2005/0038533
				D. 	US Pub. No.		2019/0147553











			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure







Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.











THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 













 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154